Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 23 (independent Claims 1 and 12, and their dependents) are allowed.  This corrected notice of allowability is in response to a printer rush request from the Office of Publications.  The claim amendments of 01-27-2022 have been entered as not affecting the scope of the allowed claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sanford, et al. (U.S. Pre-Grant Publication 2010/0222132 A1) and Nguyen (U.S. Patent 7,780,526 B2).  For a detailed discussion of these references, see NF, 01-08-2021, pages 2 to 5.  Sanford teaches a client device comprising an electronic gaming machine processor, and a printer (Fig. 2A,3B,3C, Paras. 74, 75, 78). Sanford teaches printer sharing module that monitors communications between the electronic gaming machine processor and printer (Fig. 20A, POS debit networks such as Pulse, NYSE, Interlink, and Maestro shown; wireless signal between gaming machines and casino router, frame relay link to GCA data center or casino back office network, WAN link to POS debit networks; one possible transaction is described in Fig. 21 & Paras. 206 to 216, the customer logs into the debit network at the machine, approval is received from the banking network, funds are transferred; Para. 212, debit ticket authorization sent to kiosk printer; the POS and printer are located in the same gaming machine, but the authorization to print is carried out upstream by the server in the casino back office after authorization is received from the banking debit network).  Nguyen teaches rerouting wireless communications in the event a gaming machine is out of range of another gaming machine (Fig. 5, steps 502, 504, 506, 508, 510, 512, & 514, 27:9-50).
The presently claimed gaming system includes an electronic funds transfer (EFT) terminal, a networkable component, a financial network, and a Slot Accounting System (SAS).  The networkable component retrieves transaction information related to a fund .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715